Title: To James Madison from George Davis, 24 April 1804 (Abstract)
From: Davis, George
To: Madison, James


24 April 1804, Tunis. “In my original of the 8th. Inst. of which I have now the honor to forward You a Triplicate, mention is made, of having enclosed You a Copy of Commodore Preble’s letter, to his Excellency the Bey, which together with some documents relative to a prize, were to have been sent me. A Gale of wind obliged the Commodore, to get underway on the evening of the 7th. without having an opportunity to forward me the papers above mentioned. The tenor of his letter, is however, nearly explained in my conversation with the Bey, as stated You.
“I had the pleasure to receive a few days since, letters from Tripoli, bearing date the 4th. April, which mention that the Crew are in good health, tho’ still in want of cloathing—that the officers have recd. permission to ride occasionally in the Country, accompanied by a Drogerman; but are not allowed to visit the Consuls.
“On the 23d. ultimo, I remitted Capt. Bainbridge a Bill for one thousand Dollars; and send him the like Sum this day, by a Vessel bound for Tripoli, with my Passport; the nature of which You will learn from the Copy, I have the honor to enclose You.
“We are in want of Consular passports for this Regency; the few that remains, will very shortly be finished.”
